Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 7-14, 16-17, 19, 24-27, 29-31, 33-34, 36-40, 42-49, 51, 53, 58, 61, 65, 69-70, 72-73, 75, 78, and 80-94 were canceled. 
Claims 1-3, 5-6, 15, 18, 20-23, 28, 32, 35, 41, 50, 52, 54-57, 59-60, 62-64, 66-68, 71, 74, 76-77, 79, and 95-102 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-3, 5-6, 15, 18, 20-23, 63-64, 66-68, 71, 74, 99 as drawn to a variant PD-L2 polypeptide, comprising an IgV domain or a specific binding fragment thereof, an IgC domain or a specific binding fragment thereof, or both, wherein the variant PD-L2 polypeptide comprises one or more amino acid modifications at one or more positions in an unmodified PD-L2 or a specific binding fragment thereof corresponding to position(s) selected from 15, 89, 82, 67, 2, 12, 13, 18, 23, 24, 28, 31, .
Group II, claim(s) 28, 32, 35, 41, 97 drawn to an immunomodulatory protein comprising the variant PD-L2 polypeptide of claim 1 linked to a second polypeptide comprising an immunoglobulin superfamily (IgSF) domain, or an affinity-modified IgSF domain thereof, of an IgSF family member.  
Group III, claim(s) 50, 52, 54-55, 98 drawn to a conjugate comprising the variant PD-L2 polypeptide of claim 1 linked to a targeting moiety that specifically binds to a molecule on the surface of a cell.
Group IV, claim(s) 56-57, 59-60 63-64, 66-68 and 99 as drawn to a nucleic acid encoding the variant PD-L2 polypeptide of claim 1, a vector or a cell comprising the nucleic acid of claim 56, or a method of producing a variant PD-L2 polypeptide or an immunomodulatory protein.
Group V, claim(s) 95 drawn to a nucleic acid encoding the immunomodulatory protein of claim 28.
Group VI, claim(s) 96 drawn to a nucleic acid encoding a conjugate that is a fusion protein of claim 55.
Group VII, claim(s) 62 drawn to a method of engineering a cell expressing a variant PD-L2 variant polypeptide, comprising introducing a nucleic acid molecule encoding the variant PD-L2 polypeptide of claim 1 into a host cell under conditions in which the polypeptide is expressed in the cell.
Group VII, claim(s) 76-77, 79, 100-102 drawn to a method of modulating an immune response in a subject, comprising administering the pharmaceutical 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-VII appears to be a variant PD-L2 polypeptide, comprising an IgV domain or a specific binding fragment thereof, an IgC domain or a specific binding fragment thereof, or both, wherein the variant PD-L2 polypeptide comprises one or more amino acid modifications at one or more positions in an unmodified PD-L2 or a specific binding fragment thereof corresponding to position(s) selected from 15, 89, 82, 67, 2, 12, 13, 18, 23, 24, 28, 31, 32, 33, 36, 37, 39, 44, 45, 46, 47, 48, 58, 59, 65, 69, 71, 72, 73, 74, 75, 76, 77, 85, 86, or 91 with reference to numbering of SEQ ID NO:31. However, US8445447 (IDS) teaches variant B7-DC (PD-L2) polypeptide (abstract).  US8445447 teaches variant B7-DC polypeptide containing the IgV and IgC domain (column 3, line 62-65).  US8445447 teaches amino acid substitutions in variant B7-DC polypeptide (Table 1, column 40).  The murine PD-L2 can be seen as a variant of human PD-L2 and has amino acid modification at position 15 (see Figure 5, where position H15 of SEQ ID NO: 31 corresponds to H at position 32 in Figure 5 of US8445447 in human B7-DC and is V in murine B7-DC).  Therefore, the technical feature linking the inventions of groups I-VII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election I: If Applicant elect Group I, then Applicant must elect a single species of variant PD-L2 polypeptide by electing a single set of modification (e.g. a single set of modification listed in claims 5 and 6).

Species Election II: If Applicant elect Group VIII, then Applicant must elect a single species of a method of modulating an immune response in a subject by electing one among (a) administering the pharmaceutical composition of claim 71; (b) administering the engineered cell of claim 63; (c) administering the pharmaceutical 

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species are comprised of distinct amino acid sequences.  Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643